SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – October 26, 2007 CAPRIUS, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-11914 22-2457487 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One University Plaza, Suite 400, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code - (201) 342-0900 Item 8.01Other Events On October 26, 2007, Caprius, Inc. issued a press release announcing that its subsidiary, M.C.M. Environmental Technologies, Inc. (“MCM”), received an order from the United States Navy for an additional SteriMed Junior System. A copy of the press release is attached as an exhibit to this Report. Item 9.01Financial Statements and Exhibits (c)99.1Press Release, dated October 26, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAPRIUS, INC. /s/ Jonathan Joels Jonathan Joels, Treasurer and CFO Dated:October 30, 2007 3 Exhibit Index Exhibit Number Exhibit 99.1 Press Release of Caprius, Inc. dated October 26, 2007 4
